Opinión separada del
Juez Asociado Señor Martín
concu-rriendo con la Sentencia y disintiendo de la opinión sepa-rada de la mayoría numérica del Tribunal.
San Juan, Puerto Rico, a 14 de diciembre de 1977
La controversia central de este caso gira en torno al derecho a la protección de los efectos de una persona contra registros irrazonables al amparo de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico a la luz de la disposición correspondiente contenida en la En-mienda IV de la Constitución de los Estados Unidos de América.
El trasfondo de la legislación que nos ocupa tiene su origen en la determinación que hace la Asamblea Legislativa, en su Séptima Sesión Extraordinaria reunida en el verano de 1975, (1) en el sentido de que “[E]s de conocimiento general que entre los pasajeros y tripulación que desembarca en la Isla proveniente de los Estados Unidos se encuentran per-sonas que traen ilegalmente consigo o con su equipaje, bultos, carteras y paquetes, armas de fuego, explosivos, drogas nar-cóticas y otras sustancias controladas por ley.” Y al efecto de que “[E]sto ha contribuido considerablemente a un au-mento en el contrabando de armas de fuego, explosivos y drogas narcóticas por este medio, con sus resultados con-comitantes que se manifiestan en un aumento en la criminali-dad y una mayor inseguridad en la ciudadanía.” (2)
Por otro lado podemos tomar conocimiento judicial de que en los aeropuertos de los Estados Unidos donde se originan *609los vuelos dirigidos a Puerto Rico no se toman precauciones para evitar que los pasajeros y tripulación traigan en sus equipajes, armas de fuego, explosivos o sustancias controla-das.
La indefensión de nuestras fronteras es evidente. El au-mento en la criminalidad, de factura importada en medida sustancial, evidenciado por el número crecido de delitos pro-venientes de armas sin registrar, así como los relacionados con sustancias controladas y con explosivos, hizo imperativo que la Asamblea Legislativa, a través de la mencionada Ley Núm. 22, tomara medidas para combatir la criminalidad y, por ende, proteger la seguridad y proveer la tranquilidad de la ciudadanía.
Mediante la legislación aludida se autorizó a la Policía de Puerto Rico a inspeccionar el equipaje, paquetes, bultos y carteras de pasajeros y de la tripulación que desembarquen en los aeropuertos y muelles de Puerto Rico provenientes de los Estados Unidos y examinar carga que sea traída al país para determinar si contienen ilegalmente armas de fuego, explosivos y sustancias controladas. Ibid., Ley Núm. 22, See. 1, 25 L.P.R.A. see. 1051. Para ello, a mi juicio, no se re-quieren “motivos fundados” para creer que el mencionado equipaje, etc. contiene los artículos prohibidos señalados. Tal requisito de “motivos fundados” se exige en relación con el registro de personas. De entenderse que los “motivos funda-dos” deben existir tanto para los artículos mencionados como para las personas tendríamos que concluir que la Asamblea Legislativa estaba legislando en el vacío, o sea, ejercitando un acto fútil, toda vez que la Regla 231 de las de Procedi-miento Criminal exige que los allanamientos o registros debe-rán ser efectuados previa orden librada por un magistrado ante quien se hubiese prestado una declaración bajo jura-mento o afirmación que exponga los hechos que sirvan de fundamento para librarla. 34 L.P.R.A. Ap. II, R. 231. Dicha Regla 231 cumple con el precepto constitucional contenido en *610la Sec. 10 del Art. II de la Constitución de Puerto Rico y en la Cuarta Enmienda de la Constitución de los Estados Uni-dos que requiere que los mandamientos que autorizan los registros, allanamientos y arrestos deberán ser expedidos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a registrarse, y las personas a de-tenerse o las cosas a ocuparse.
No obstante la disposición constitucional aludida hay cir-cunstancias en que la ley autoriza a un funcionario del orden público al arresto y al registro de personas, lugares o cosas sin mandamiento judicial. Reglas 11 y 12 de las de Procedi-miento Criminal, 34 L.P.R.A. Ap. II, Rs. 11, 12. Ello es así: (1) cuando tenga motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito en su pre-sencia, Id., R. 11(a), Pueblo v. Cruz Rivera, 100 D.P.R. 345 (1971); (2) cuando la persona arrestada hubiese cometido un delito grave (felony), aunque no en su presencia, Ibid., R. 11 (b), Pueblo v. González Rivera, 100 D.P.R. 651 (1972); ó (3) cuando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito grave {felony), independientemente de que dicho delito se hubiere cometido o no en realidad. Ibid., R. 11 (c).
La persona facultada para arrestar en todos los casos no tiene que ser necesariamente un funcionario del orden públi-co, ya que en ciertas circunstancias puede hacerlo una persona particular. Esta podrá arrestar: (a) por un delito come-tido o que se hubiese intentado cometer en su presencia, o (b) cuando en realidad se hubiese cometido un delito grave {félony) y dicha persona tuviese motivos fundados para creer que la persona arrestada lo cometió. Ibid. R. 12, 34 L.P.R.A. Ap. II, R. 12. Como podrá verse el arresto por persona particular está limitado a situaciones más estrictas que cuando lo practica un funcionario del orden público.
Una vez realizado el arresto, aun sin mandamiento, puede *611llevarse a cabo un registro de la persona y del área bajo el control del arrestado, si éste es incidental a un arresto legal. González Rivera, supra. Tanto nuestra jurisprudencia como la del Tribunal Supremo de los Estados Unidos ha recono-cido dichos registros a pesar de las disposiciones constitu-cionales que protegen el derecho contra registros irrazona-bles. United States v. Robinson, 414 U.S. 218 (1973); Gustafson v. Florida, 414 U.S. 260 (1973).
He reseñado precedentemente los casos en que la ley y la jurisprudencia se han apartado del sentido literal de la ■Cuarta Enmienda de la Constitución de los Estados Unidos y de la Sec. 10 del Art. II de la nuestra y ha permitido el regis-tro sin mandamiento en los casos en que es incidental a un arresto válido. No he podido encontrar, sin embargo, oca-sión alguna en que el registro pueda llevarse a cabo sin mediar el arresto legal. Entiendo, sin embargo, que puede haber circunstancias excepcionales que lo justifiquen. Nos enfrentamos a una legislación de emergencia que en su Expo-sición de Motivos recoge la crisis por la que atraviesa el país en la ola de crímenes que en gran parte se debe a la facili-dad con que se adquieren armas, explosivos y sustancias con-troladas y a la forzosa impunidad hacia los que así actúan. En esas circunstancias respeto la sabiduría del legislador al legítimamente preocuparse por el desamparo e indefensión en que se encuentra la Rama Ejecutiva al no poder evitar la continua infiltración de los artículos criminosos a que se re-fiere la Ley Núm. 22. Luego de entrar al país su disemina-ción es imposible de controlar. Nunca antes estuvo tan justi-ficada una acción de la Legislatura para aliviar, aunque fuese en parte, la incidencia en aumento en los actos delic-tivos señalados.
Reconozco que la protección contra los registros irrazona-bles debe mantenerse a toda costa pero no con perjuicio a la ciudadanía. El nervio central del problema se contrae a lo que constituye un registro razonable. La razonabilidad debe *612juzgarse conforme la situación de hechos a la que se aplique, y solamente debemos apartarnos del precepto constitucional en casos de rigurosa exigencia. Estimo que ésta es una de esas situaciones. La propia ley exige que la intervención de la policía deberá ser en forma respetuosa y lo más breve posi-ble. No se ha señalado ningún acto abusivo en la forma en que fue intervenido el acusado. El registro no fue de la persona del acusado. Fue limitado a las maletas donde se encon-tró una bolsa con marihuana, una pipa con residuos de dicha droga, y Doscientos Cincuenta Mil Dólares ($250,000) en efectivo. Entendemos que en otros casos se han encontrado sustancias controladas valoradas en millones de dólares. Véanse San Juan Star, 2 de diciembre de 1977; El Nuevo Día, 2 de diciembre de 1977. Nos enfrentamos a un caso claro en que la pequeña inconveniencia de un pasajero debe ceder al bienestar, a la seguridad, a la salud y a la protección del pueblo en general, el que, a falta de legislación efectiva, queda a merced de las consecuencias que acarrea el permitir que los contrabandistas de armas, explosivos y sustancias controladas se refugien bajo el palio protector de prerrogati-vas constitucionales, cuya razón de ser están basadas en los principios expresados en el preámbulo de nuestra Constitu-ción al declarar “ [Q] ue consideramos factores determinantes en nuestra vida ... la fe en la justicia; la devoción por la vida esforzada, laboriosa y pacífica ... y la esperanza de un mundo mejor...”
Aunque la doctrina sentada en Miller v. California, 413 U.S. 15 (1973) y en Hamling v. United States, 418 U.S. 87 (1974), no es estrictamente aplicable a la situación de hechos presente en este caso, encuentro una analogía en lo allí re-suelto a las circunstancias especiales a las que se confronta este país ante el auge desmedido del crimen a diferencia de otras áreas de los Estados Unidos.
En los citados casos el Tribunal Supremo Nacional tuvo que hacer una determinación sobre el derecho de los expen-*613dedores de material pornográfico ante la alegada protección de la Enmienda Primera de la Constitución de los Estados Unidos que prohíbe al Congreso el aprobar ninguna ley que coarte la libertad de palabra o de prensa. En Miller el Tribunal al sopesar los patrones de decencia de la nación en general y el de la comunidad en particular expuesta a los materiales pornográficos declaró lo siguiente:
“No es realista ni constitucionalmente sólido el leer la Pri-mera Enmienda en el sentido de requerir que la gente de Maine o de Mississippi acepten la exposición pública de conducta que se considera tolerable en Las Vegas o en la ciudad de Nueva York (citas). La gente en los distintos Estados varían en gustos y actitudes, y esta diversidad no ha de ser estrangulada por el absolutismo de una uniformidad impuesta. Según lo hizo claro la Corte en Mishkin v. New York, 383 U.S., a las págs. 508-509, la preocupación primordial al requerir al jurado que aplique la norma de ‘la persona promedio aplicando las normas de la comu-nidad’ es para estar seguro que comoquiera que el material no va dirigido a un grupo desviado de las normas, deberá ser juz-gado por su impacto sobre la persona promedio, y no sobre una persona particularmente susceptible o sensitiva — ni sobre una totalmente insensible. (Citas.) Sostenemos que el requisito de que el jurado evalúe los materiales con referencia a los ‘patrones contemporáneos del Estado de California’ sirve el propósito protector y es constitucionalmente adecuado.” Págs. 32-33.
La analogía a la que nos referimos supone la distinción entre la situación única (unique) de Puerto Rico y los otros estados que componen la nación y que son parte de un solo bloque. La situación peculiar nuestra nos expone a una in-controlable corriente de los artículos mencionados por la ley sin medios de impedirla. Nos hemos esforzado en adoptar una Ley de Armas tan estricta como la más, así como una Ley de Sustancias Controladas y una Ley de Explosivos, las cuales no podemos efectivamente administrar ante la inun-dación de los artículos ilegalmente importados a los que se refiere la Ley Núm. 22. Podemos tomar conocimiento judicial de que en muchos Estados no hay un control efectivo de *614armas, por lo que éstas pueden obtenerse en el mercado libre con una facilidad relativa. Siendo los Estados Unidos uno de los productores de armas mayores del mundo, se hace ase-quible la obtención de las mismas por cualquier persona. Ante esa realidad debe protegerse el pueblo puertorriqueño. Y compete a los legisladores hacerlo de manera efectiva.
Por entender que la Asamblea Legislativa actuó dentro de sus facultades constitucionales al aprobar la Ley Núm. 22 de 6 de agosto de 1975 y que el registro del equipaje del acusado se ajusta a normas de razonabilidad según ha deter-minado el legislador luego de considerar la situación de inde-fensión contra la criminalidad por la que atraviesa el país, concurro con la sentencia del Tribunal que confirma la sen-tencia apelada, y disiento de la opinión separada suscrita por la mayoría numérica del Tribunal.
—O—
Opinión emitida por el
Juez Asoeiado Señor Díaz Cruz.
San Juan, Puerto Rico, a 14 de diciembre de 1977
El apelante llegó al Aeropuerto Internacional de Isla Verde en vuelo comercial procedente de Miami, Fla. Su con-ducta y apariencia captaron la atención de agentes de la Po-licía de Puerto Rico destacados en el aeropuerto, quienes sin orden de registro ni motivos fundados para arrestar, practi-caron un “chequeo de rutina” en el equipaje del recién lle-gado, según autoriza la Ley Núm. 22 de 6 de agosto de 1975 (25 L.P.R.A. see. 1051 y ss.), y ocuparon en una de sus ma-letas una bolsa de papel con picadura que resultó ser marihuana, una pipa de madera con residuos de dicha sustancia en su interior, y la suma de $250,000 en efectivo. En el juicio seguido por infracción del Art. 404 de la Ley de Sustancias Controladas (24 L.P.R.A. see. 2404), solicitó el acusado la supresión de la evidencia obtenida de su equipaje por ser fruto de un registro ilegal, impugnando la dicha Ley Núm. *61522 por contravenir tanto la Cuarta Enmienda de la Constitu-ción de los Estados Unidos como el Art. II, Sec. 10 de la Cons-titución del E.L.A. Rechazó el juez de instancia el plantea-miento basado en la autoridad de Henderson v. United States, 390 F.2d 805 (1967); John Bacall Imports, Ltd. v. United States, 287 F.Supp. 916 (1968); United States v. Stornini, 443 F.2d 833 (C.A. 1st Cir. 1971); (1) y Cervantes v. United States, 263 F.2d 800 (9th Cir. 1959). Fundamentó además su decisión con las siguientes expresiones: “Es de conoci-miento general que Puerto Rico confronta un agudo problema de tráfico y contrabando de drogas narcóticas, armas de fuego y explosivos por parte de personas que transitan libre-mente entre Puerto Rico y Estados Unidos. Dicho problema se ha agudizado en los últimos años no empece las gestiones que las autoridades, tanto locales como federales, han hecho para enfrentarse al mismo. Esto se debe en gran parte por no contar Puerto Rico en sus aeropuertos y muelles con una oficina que registrara equipaje, paquetes, bultos y carteras de pasajeros y tripulantes que se mueven entre Puerto Rico y los Estados Unidos. Se hacía pues necesario, que el Gobierno del Estado Libre Asociado de Puerto Rico tomase algún tipo de acción correctiva efectiva para eliminar ese tráfico clan-destino que estaba incrementándose y convirtiéndose cada vez más en un mercado más lucrativo por no estar éste tam-poco fiscalizado por el Gobierno de los Estados Unidos de América. En esta área no existe ningún tipo de control efec-tivo de parte del gobierno federal, [que] se limita únicamente a los registros esporádicos que hace el Departamento de Agri-cultura de Estados Unidos en busca de frutos y plantas tropi-cales que puedan ser nocivas a la salud pública y a la agri-cultura. ... [E]n las actuales circunstancias en que se vive en Puerto Rico hacen imperativo que los Tribunales reexa-*616minemos las doctrinas de derecho vigentes y adoptemos aque-llas que mejor sirvan a los intereses de toda una sociedad, especialmente cuando está envuelta su seguridad pública y tal vez su propia existencia y atemperemos el derecho a las circunstancias presentes.”
Convicto el acusado y sentenciado el 7 de enero último a reclusión de 1 a 3 años, sus planteamientos en apelación se limitan a impugnar la legalidad del registro y la constitu-cionalidad de la Ley.
I

La Ley Núm. 22 de 6 de agosto, 1975, distorsionada

Hay algún criterio que califica la inspección rutinaria de equipajes y bultos en aeropuertos y muelles de Puerto Rico como vulnerante de la Cuarta Enmienda de la Constitución de los Estados Unidos y del Art. II, Sec. 10, de la nuestra. Vamos primero a releer el Art. 1 de la Ley Núm. 22 y saltará a la vista que autoriza dos funciones distintas de la Policía en los aeropuertos y muelles: una, inspección de equipajes, pa-quetes, bultos y carga para lo cual no exige “motivos fun-dados” ; y la otra, detención interrogación y registro de aque-llas personas sobre las cuales tuvieren motivos fundados para creer que portan ilegalmente sobre su persona armas de fuego, explosivos, sustancias narcóticas, deprimentes o esti-mulantes, o sustancias similares. No hay que confundir los dos conceptos tan cuidadosamente separados por el legislador de inspección (de equipaje y carga) y registro (de personas) descartando el claro texto del estatuto y buscando apoyo en las ambiguas expresiones en el debate legislativo hechas por el representante Sr. Del Valle Escobar, que no es abogado, pero que dijo lo bastante para desautorizar la posición de que esta Ley no concede más facultad para inspeccionar equipa-jes que la autorizada por las Reglas de Procedimiento Criminal, y tomamos del Diario de la Cámara (2 de julio de 1975) :
*617“Sr. López Soto: Esta facultad que se le da a la Policía, ¿hay que dársela por esta medida legislativa, no la tiene la Policía ya como tal ?
Sr. Del Valle Escobar: Según nos informó el Superintendente de la Policía y el Secretario de Justicia, no la tiene en estos mo-mentos, hay que dársela por ley. Por eso es que hay que apro-bar este Proyecto de Ley.
Sr. López Soto: ¿A qué se debe que no tiene la Policía esa facultad ?
Sr. Del Valle Escobar: La Aduana no chequea debidamente este equipaje y estas entradas que tienen estas personas a Puerto Rico. Con este Proyecto se autoriza a la Policía para supervisar cualquier sospechoso y entonces investigarle la carga . . . .”
Se ha prescindido a veces de esta porción del debate legis-lativo imputándole a la Asamblea Legislativa un acto vano al sostener que el debate parlamentario demuestra que con la Ley Núm. 22 “no se quiso dar a la Policía más autoridad que la que permiten las Reglas de Procedimiento Criminal.” Tanto los legisladores como el Secretario de Justicia y el Superintendente de la Policía, en cuyos informes basó su recomendación el Representante Sr. Del Valle Escobar, sa-bían que desde el año 1963 regían en Puerto Rico unas Reglas de Procedimiento Criminal que autorizaban el registro de equipaje y mercancía con causa fundada, y sabían que dichas Reglas se aplican a los aeropuertos y muelles dentro del terri-torio de Puerto Rico. Su recomendación, aceptada por la Asamblea Legislativa, no fue que se legislara para hacer las Reglas extensivas a aeropuertos y muelles, sino para dar a los agentes de orden un instrumento no provisto en dichas Reglas: autoridad para inspeccionar equipajes y carga aun cuando no existan motivos fundados para dicha intervención. La futilidad e ignorancia que a la Asamblea Legislativa atri-buye este razonamiento no excluye la posibilidad de que un día se legisle para extender el Código Penal a Ponce o la Ley Hipotecaria a Caguas.
Manteniendo el caso en su justa perspectiva, forzoso es *618concluir que no se legisló para fomentar el turismo. (2) De lo que sí había necesidad, para fortalecer el orden y la seguri-dad pública, era de un método que le permitiera a la Policía inspeccionar equipajes sin intervenir con la persona dueña de los mismos, un modesto remedo del registro de frontera o de su equivalente funcional que ya ha ganado acceso al Derecho público norteamericano. De ahí la distinción básica en su texto entre inspección de equipajes y registro de per-sonas. Sostener lo contrario es imputar a la Asamblea Legis-lativa la torpeza de un acto superfluo e inútil, como lo sería aprobar para el aeropuerto y los muelles las mismas reglas de registro y arresto que desde el año 1963 cubren dicha de-marcación. Se podrá extraer tan peregrina conclusión ais-lando frases del contexto general del confuso debate legisla-tivo, pero el texto de la ley que finalmente fue aprobado es de claridad meridiana. A nosotros nos obliga la claridad del estatuto y no la ambivalencia de los debates, consistentes con la fundamental deferencia del poder judicial a la lógica, la inteligencia y la capacidad de nuestros legisladores, que no abdicaron el derecho de Puerto Rico a proteger la seguridad de su gente.
II

Poder inherente del Estado

Ordena el Art. II, Inciso 10 de la Constitución de Puerto Rico:
“No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.
No se interceptará la comunicación telefónica.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-*619eión, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
Evidencia obtenida en violación de esta sección será inadmisi-ble en los tribunales.”
La Enmienda Cuarta de la Constitución de los Estados Unidos dice:
“No se violará el derecho del pueblo a la seguridad de sus personas, hogares, documentos, y pertenencias, contra registros y allanamientos irrazonables, y no se expedirá ningún manda-miento, sino a virtud de causa probable, apoyado por juramento o promesa, y que describa en detalle el lugar que ha de ser alla-nado, y las personas o cosas que han de ser detenidas o incau-tadas.”
La fundamental protección, que es al mismo tiempo pro-hibición de excesiva intrusión por el Gobierno, se da contra registros “irrazonables” y es dicho concepto de presencia o ausencia de razonabilidad el que prepondera tanto en la Cons-titución de los Estados Unidos como en la nuestra. A la de-terminación de razonabilidad se llega tomando en cuenta todas las circunstancias, particularmente las de exigencias urgentes, en un balance entre los derechos del individuo y las necesidades de la sociedad. Terry v. Ohio, 392 U.S. 1 (1968); Elkins v. United States, 364 U.S. 206 (1960); United States v. Biswell, 406 U.S. 311 (1972). La legalidad de registros sin orden judicial, y aun sin mediar causa probable, de individuos y vehículos al cruzar la frontera tuvo un temprano reconoci-miento por legislación del Congreso y doctrina judicial. Boyd v. United States, 116 U.S. 616 (1886); Carroll v. United States, 267 U.S. 132, 134 (1925). La excepción se basa en la protección nacional que requiere de todo el que entra a un país se identifique como persona acreedora a ello, y su propie-dad como efectos que pueden ser legalmente introducidos. Carroll, supra. Desde un principio no se consideraron com-prendidas en la prohibición de la Cuarta Enmienda las leyes autorizando el registro y confiscación de objetos cuya pose-sión por la persona está vedada, como moneda falsa o artí-*620culos de contrabando. Boyd v. United States, supra, pág. 624; cf. United States v. Ramsey, 52 L.Ed.2d 617, 626 (1977).
Bajo esta premisa se ha sostenido que inspecciones de rutina y registro de personas y de su equipaje en la frontera o punto de entrada pueden realizarse aún sin que haya causa probable. La autoridad para llevar a cabo estos registros se extiende al llamado “equivalente funcional” de la frontera como puede serlo un aeropuerto al que arriba un avión que ha volado sobre la frontera. Almeida-Sánchez v. United States, 413 U.S. 266, 272-3 (1973); cf. United States v. Brinoni-Ponce, 422 U.S. 873 (1975); United States v. Ortiz, 422 U.S. 891 (1975).
Puerto Rico es un pueblo organizado bajo un régimen constitucional cuya autoridad política se extiende a la Isla de Puerto Rico y a las islas adyacentes. Const. Art. I, Sec. 3. Su Gobierno tiene la obligación de mantener la paz y la se-guridad públicas, elementos esenciales de la fe en la justicia, y de la vida esforzada, laboriosa y pacífica, que son ideales enunciados en el Preámbulo de nuestra Constitución. En el año 1975 la Asamblea Legislativa de Puerto Rico reconoció la existencia en nuestro país de un grave problema de seguri-dad fomentado por la introducción ilícita de armas de fuego, explosivos y drogas narcóticas a través de aeropuertos y muelles por pasajeros y tripulaciones que nos llegan de los Estados Unidos, y se expresó en la Exposición de Motivos de la Ley Núm. 22 de 6 de agosto de 1975, pág. 736, así:
“Puerto Rico está actualmente enfrascado en una vigorosa campaña dirigida a prevenir la compraventa, transferencia y uso ilegal de drogas narcóticas, armas de fuego y explosivos.
Es de conocimiento general que entre los pasajeros y tripula-ción que desembarca en la Isla proveniente de los Estados Unidos se encuentran personas que traen ilegalmente consigo o en su equipaje, bultos, carteras y paquetes, armas de fuego, explosivos, drogas narcóticas y otras sustancias controladas por ley. El Go-bierno Federal no requiere que estos pasajeros o tripulación pasen por Aduana a su arribo a la Isla para que se examine su *621equipaje y persona. Esto ha contribuido considerablemente a un aumento en el contrabando de armas de fuego, explosivos y dro-gas narcóticas por este medio, con sus resultados concomitantes que se manifiestan en un aumento en la criminalidad y una mayor inseguridad en la ciudadanía.
La inspección del equipaje, carga y personas para reducir la introducción de armas de fuego, explosivos y drogas narcóticas que son traídos ilegalmente de Estados Unidos a Puerto Rico es un área legítima de control por parte de nuestro Gobierno en el ejercicio de su poder de Policía, máxime cuando la misma no está cubierta por el Gobierno Federal y no existe conflicto de autori-dad al respecto entre ambos gobiernos.”
Para enfrentar la situación, dispuso la citada Ley en su Sec. 1:
“Se faculta y autoriza a la Policía de Puerto Rico a inspec-cionar el equipaje, paquetes, bultos y carteras .de pasajeros y de la tripulación que desembarquen en los aeropuertos y muelles de Puerto Rico provenientes de los Estados Unidos, examinar carga que sea traída al país y llevar a cabo la detención, interrogación y registro de aquellas personas sobre las cuales tuvieren motivos fundados para creer que portan ilegalmente sobre su persona armas de fuego, explosivos, sustancias narcóticas, deprimentes o estimulantes o sustancias similares.”
La Ley autoriza la inspección de rutina y al azar de equi-pajes y bultos en los puntos de entrada a nuestro país como aeropuertos y muelles que por analogía pueden considerarse “frontera”. Almeida-Sánchez, supra. La Asamblea Legisla-tiva actuó en válido ejercicio de su poder para proteger la vida, la libertad y la propiedad de los tres millones de puerto-rriqueños que poblamos la Isla. (3) El interés público en de-tener el arribo a nuestras playas y aeropuertos de instru-*622mentos de destrucción, degradación y muerte toma preceden-cia sobre el derecho de los que llegan a que no se registre su equipaje. El derecho personal de privacidad cede al más preponderante derecho de la vasta comunidad puertorriqueña. Es violentar el ajuste entre el interés de la sociedad y el del individuo pretender que para combatir tan grave amenaza a la existencia misma de esta sociedad tenga el Gobierno que detenerse ante exigencias constitucionales que tienen otro lugar y tiempo. Los que introducen armas, drogas y explo-sivos no se detienen. La interpretación de la Constitución ha de responder a la época en que se emite honrando una actuali-dad que Jefferson recogió en su frase: “el mundo siempre per-tenece a la generación del momento.”
El Estado Libre Asociado tiene su génesis en la Ley Pública 600, 81er. Congreso titulada “Ley proveyendo para la Organización de un Gobierno Constitucional por El Pueblo de Puerto Rico” que en su preámbulo dice:
“Por Cuanto, el Congreso de los Estados Unidos por medio de una serie de acciones legislativas ha reconocido, progresiva-mente, el derecho que el pueblo de Puerto Rico tiene al gobierno propio; y
Por Cuanto, bajo los términos de esta legislación congre-sional, Puerto Rico ha ido obteniendo una medida cada vez mayor de gobierno propio, Por TANTO,
Decrétale por el Senado y la Cámara de Representantes de los Estados Unidos de América, reunidos en Congreso, Que, reconociendo ampliamente el principio del gobierno por consenti-miento de los gobernados, se aprueba esta Ley, con el carácter de un convenio, de manera, que el pueblo de Puerto Rico pueda organizar un gobierno basado en una constitución adoptada por él mismo.” L.P.R.A., Tomo 1, págs. 144-145.
El cuerpo político que eventualmente fundaron por mu-tuo consentimiento el Congreso y el Pueblo de Puerto Rico no es un estado federado, aun cuando se mantiene dentro de la estructura constitucional de Estados Unidos. Su funda-ción respondió a diferencias étnicas, culturales, y geográficas, *623por lo que se le considera como entidad peculiar (unique) (4) en la que con limitada incidencia, tanto leyes como principios de federación operan en forma distinta a la normativa uni-forme que gobierna los Estados de la Unión.
En el área que concierne a este caso, que es la de inspec-ción de equipaje de viajeros procedentes de territorio nortea-mericano en nuestro Aeropuerto Internacional, se destaca con perfil excepcional la existencia de unas fronteras isleñas cuya naturaleza solo comparte el Estado de Hawaii. El terri-torio de Puerto Rico consta de unas 3,600 millas cuadradas rodeadas en todo su perímetro por aguas internacionales del Mar Caribe y el Océano Atlántico. Se produce aquí una solu-ción de la continuidad geográfica que aglutina 48 de los estados continentales en una sola masa territorial protegidos en su seguridad y orden por la legislación convencional del Congreso y de las legislaturas estatales. No tienen, por tanto, aquellos estados la vulnerabilidad a la penetración de su territorio por traficantes en contrabando y portadores de mercancía ilícita que sufre Puerto Rico. (5) Estas condiciones han creado en Puerto Rico una frontera de facto para via-jeros “domésticos” que requiere igual vigilancia que las fronteras internacionales de los Estados Unidos y debe en-tenderse que de no ocupar el campo las autoridades federales, como en efecto no lo ocupan, hubo suficiente delegación de ese poder fundamental de todo Estado para proteger la se-guridad de su gente en el reconocimiento por el Congreso del “derecho que el pueblo de Puerto Rico tiene al gobierno pro-*624pió” y en la intención manifiesta de “que el pueblo de Puerto Rico pueda organizar un gobierno basado en una constitu-ción adoptada por él mismo.” (Ley Pública 600, supra.) El poder del Estado Libre Asociado para proteger la seguridad de sus residentes “es consustancial mismo con su existencia como Estado, e inseparable de su poder político.” E.L.A. v. Rosso, 95 D.P.R. 501, 536 (1967).
La uniformidad de estereotipo no es característica de la doctrina constitucional norteamericana contemporánea. En materia de tan preciada valía como la libertad de palabra se ha dejado al criterio de las comunidades la aplicación de sus propios patrones de decoro y moral para decidir sobre la definición de una publicación obscena. Miller v. California, 413 U.S. 15 (1973); Hamling v. United States, 418 U.S. 87 (1974). No hay razón entonces para adoptar en Puerto Rico, una rigidez en cuanto concierne al movimiento de pasajeros entre estados, en todo caso excluida por la configuración polí-tica y geográfica especial del Estado Libre Asociado, que lo distingue de los Estados.
Un cuerpo político organizado bajo un sistema constitu-cional de “gobierno propio”, aun con el mínimo grado de auto-nomía a que quede reducido, inevitablemente tiene autoridad para ejercer los poderes de policía necesarios para su propia seguridad y preservación, cerrando avenidas de amenaza a la paz pública en su territorio y supliendo vigilancia en el campo desamparado por los agentes del poder central metro-político.
La disposición en la Ley Núm. 22 autorizando inspec-ciones y registros de rutina en los puntos de entrada a Puerto Rico está plenamente justificada y se mantiene dentro del concepto de razonabilidad que es parámetro de las cláusulas constitucionales que protegen contra indebida intrusión del Estado con la persona. La referida Ley Núm. 22, producto de un ponderado y razonable equilibrio de intereses, no con-traviene ni la Enmienda IV de la Constitución de los Estados *625Unidos ni el Art. II, Inciso 10 de la nuestra. El registro e incautación llevados a efecto en las circunstancias de este caso no rebasan la norma de razonabilidad.
Las obligaciones asumidas por los Estados Unidos en el Tratado de París de 1898 para la protección de vidas y haciendas en Puerto Rico y la facultad allí reservada al Con-greso para determinar los derechos civiles y la condición política de los habitantes de esta Isla, la Ley Pública 600, la jurisprudencia federal reconociendo la figura de la fron-tera de facto, (6) el carácter peculiar del Estado Libre Aso-ciado. dentro de la estructura constitucional norteamericana y la nueva apertura del Tribunal Supremo Nacional favore-ciendo la autonomía de los estados y aun de comunidades, que propicia la diversidad dentro de la federación (Miller v. California, 413 U.S. 15 (1973); Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470 (1974) ), son recios fundamentos de la constitu-cionalidad de la Ley Núm. 22. Contra ellos en ocasiones se reclutan unas definiciones de reverencia histórica contenidas en la Ley de Inmigración y Nacionalidad (8 U.S.C. sees. 1101-1503) y en la Ley Federal de Plantas Infectas (7 U.S.C. secs. 150aa-150gg) en la que se nos incluye como “posesión” de los Estados Unidos. El efecto del argumento es como si en el periódico de mañana encontráramos un titular: Hunden el “Maine” en la bahía de la Habana.'
Negarle constitucionalidad a la Ley produciría en aná-lisis final dos premisas inaceptables: Ia, este Tribunal le quita a la Rama Ejecutiva un recurso de lucha contra los delitos contemporáneos de terrorismo, drogas y asesinato, que se ha venido usando con moderación y bajo normas de civilidad, toda vez que la Policía registra equipaje en los contados casos de confidencia o conducta sospechosa del via-*626jero. De así decidir, el Tribunal estaría enervando el fundamental poder de todo estado, o gobierno organizado, si es que no vamos a reconocerle a Puerto Rico una configuración nacional, para garantizar la seguridad y la paz dentro de su territorio; y 2da, este Tribunal dejando de lado nuestro frugal gobierno propio, prohijaría la anomalía jurídica de dos criterios de privacidad en el Aeropuerto Internacional de Isla Verde: los pasajeros que llegan de país extranjero pue-den ser libremente intervenidos por los funcionarios federales de Inmigración y Aduana a solo pasos de distancia de los funcionarios de orden público de Puerto Rico que no podrían intervenir los viajeros que se mueven entre Estados Unidos y Puerto Rico. Todavía más claro, un puertorriqueño o indi-viduo de cualquier otra nacionalidad que llega al Aeropuerto desde Suiza, Japón o Argentina tiene menos dignidad personal frente a los agentes federales que no se detienen ante su privacidad, que el viajero que nos llega del Bronx, Chicago, Chinatown o San Francisco, los cuales son intocables. Ni aun en el tiempo de la carreta y el caballo se concebía semejante desigualdad bajo un palio constitucional.
Puerto Rico, como todos los demás países del mundo libre, se confronta con gravísimos problemas de seguridad y de orden público. La Constitución es un organismo vivo, es la Ley de la Tierra adoptada para gobernar y proteger la socie-dad civilizada. El manido “precio que hemos de pagar por la libertad” no debe inflarse al punto en que las instituciones libres sucumban ante la anarquía, el terrorismo, y el asesi-nato. Una mínima molestia a un viajero sospechoso de quien se requiera que abra su bulto o su cartera, práctica a la cual están acostumbrados los viajeros en todos los puertos de en-trada del mundo civilizado, no justifica la anulación de la Ley Núm. 22 que autoriza estos registros y que representa la voluntad del pueblo en busca de sosiego contra el implacable azote del crimen.
Hay quien niega ese derecho de autoprotección a los puertorriqueños porque no tenemos otras “fronteras”, que *627las nacionales de los Estados Unidos. Pero entendiendo que aun los que nos ha tocado vivir “sin fronteras” tenemos al-gún derecho a la seguridad y a la paz en nuestro medio, esta opinión amparada en las decisiones del Supremo Federal en Brignoni-Ponce, Ortiz, y Almeida-Sánchez, clasifica nuestro Aeropuerto como “equivalente funcional” de frontera y para ello no hemos tenido que desviarnos de la doctrina constitu-cional norteamericana.
De prevalecer el argumento de que la Ley Núm. 22 no añade más poder de inspección a la Policía que el conferido por las Reglas, la Asamblea Legislativa hubiese realizado un acto inútil. Cuando su Sec. 1 habla de “motivos fundados” se refiere al registro de personas, pero no a la inspección de equipaje, bultos, carteras y paquetes. Esta fue una limitación que impuso la Asamblea Legislativa, ya que tanto en las “fronteras” como en los “equivalentes de frontera” la Cuarta Enmienda de la Constitución de Estados Unidos es inope-rante, como sostiene la jurisprudencia aquí citada.
La Ley se aprobó para enfrentar el desamparo del país contra el tráfico cada día mayor de armas, drogas y explosi-vos. Esta situación necesitaba un mecanismo similar al que usa inmigración en las fronteras, más radical que los provis-tos por las Reglas de Procedimiento Criminal. Ese es el propósito de la Ley, claramente enunciado en su exposición de motivos, no importa cómo pueda leerse algún párrafo de las Comisiones de la Cámara. La letra de la Ley es su pri-mera fuente de interpretación, y la que nos ocupa dice con gran claridad:
“Se faculta y autoriza a la Policía de Puerto Rico a inspec-cionar el equipaje, paquetes, bultos y carteras de pasajeros y de la tripulación que desembarquen en los aeropuertos y muelles de Puerto Rico provenientes de los Estados Unidos, examinar carga que sea traída al país ....”
La Policía tiene un terso mandato de la Asamblea Legis-lativa para proteger a esta sociedad en el área crítica de *628entrada al país. Anular la Ley para exigir normas de motivos fundados y causa probable tiene dos resultados a cual más infortunado: o la Rama Ejecutiva abandona la inspección de equipajes en el Aeropuerto y sigue con cauce franco la intro-ducción de contrabando en nuestro suelo, o la Policía va a encontrar unos “motivos fundados” para intervenir, no ya con bultos y carteras, sino con personas.
Sería cuando menos rara faena para este Tribunal la de minimizar la acción del Congreso en la Ley Pública 600 enal-teciendo el principio de “gobierno por el consentimiento de los gobernados” y facultando a Puerto Rico para que pueda “organizar un gobierno basado en una constitución adoptada por él mismo”, en vez de propiciar que el Tribunal Supremo de los Estados Unidos pase sobre la validez del planteamiento constitucional. Esta legislación del Congreso trae causa de la obligación que bajo el Derecho Internacional asumieron los Estados Unidos para la protección de vidas y haciendas en Puerto Rico (Art. I, Tratado de París de 1898) y la declara-ción en el Art. IX del mismo Tratado, al efecto de que los derechos civiles y la condición política de los habitantes natu-rales de los territorios cedidos a los Estados Unidos se deter-minarían por el Congreso. ¿Tan maltrecha e inválida es la criatura de la voluntad del Congreso que está condenada a ser presa inerme de vulgares transgresores que pisotean el dere-cho a la vida, a la libertad y a la propiedad de este pueblo? La vida se compone de cosas fundamentales y de triviali-dades. Debemos percibir éstas para no perder el rastro de aquéllas. No releguemos la dignidad de este pueblo a las male-tas de un contrabandista.
1 — 1 i-H

La revision judicial de las leyes

Este es el más impresionante poder del Tribunal Supremo como guardador de la Constitución. Se ganó, en el crecimiento constitucional americano, sobre un vibrante núcleo de opinión *629que veía en esta atribución la entrega del poder público a una “oligarquía togada”. Sólo la moderación y educada abs-tención de la Rama Judicial en el ejercicio de esa facultad, ha conservado para ésta el prestigio y la aprobación del pueblo.
La Asamblea Legislativa de Puerto Rico, el más puro y legítimo representante de la voluntad popular, aprobó la Ley Núm. 22 como urgente y crítica medida de defensa de esta sociedad contra la saturación de violencia que ha anulado el derecho del pueblo a la vida, la libertad y la propiedad. No lo hizo como reacción histérica sino respondiendo a un estado de angustia y de inseguridad que ha descendido sobre Puerto Rico. La Legislatura actuó por humanidad, aún más que por su deber legislativo. Tuvo para ello el ásesoramiento del Secretario de Justicia, el de eminentes abogados que ocupan escaños en el Senado y en la Cámara y del Servicio de Inves-tigación (7) del Congreso. Será muy difícil para nuestra gente entender cómo es posible que un sistema de Derecho rinda la dignidad y la seguridad de tres millones de puertorriqueños ante el derecho de un contrabandista a que no le abran las maletas. La Constitución surgió para proteger los derechos del pueblo, no para rendirlos ni al Gobierno ni a transgreso-res comunes.
El ejercicio del poder judicial para anular legislación debe reservarse para las más chocantes transgresiones legislativas de expresas restricciones constitucionales. A la decisión de echar a un lado lo hecho por los legítimos representantes del pueblo, que es el soberano, debe llegarse como recurso infre-cuente y doloroso y en circunstancias transcendentales que revistan dimensión constitucional. El reclamo de privacidad del apelante contrapuesto a la seguridad del Estado, no la tiene.
*630IV

Vitalidad contemporánea de la Constitución

Un tribunal no debe renunciar a hacer el derecho consti-tucional que demanda el momento. La gran valía de la Cons-titución de los Estados Unidos como supremo instrumento de Derecho se la ha impartido en notable medida el pensamiento jurídico de los jueces a quienes les ha correspondido inter-pretarla a lo largo de dos siglos. Cada uno de ellos se en-frentó, en su día, a la problemática de su época. Sus deci-siones, preservadas para los que le siguieron, tienen el pres-tigio de su inteligencia en función de análisis y declaración del Derecho como ellos lo entendieron. Mas si algún factor ha influido en el desarrollo del Derecho constitucional, éste ha sido el libre ejercicio creador de sus jueces, que no ataron su poder de decisión al recuerdo de lo que alguien dijo antes que ellos, ni lo encerraron en la cárcel conceptual del stare decisis. Los precedentes en Derecho constitucional como en cualquier otro campo sirven para guiar el pensamiento de las generaciones que siguen, pero no para aherrojar y paralizar la reflexión y la facultad deliberativa en el momento en que se producen. Si el criterio constitucional norteamericano se hubiese estancado, aferrado a precedentes anacrónicos la nación no hubiese advenido a la eclosión de libertad política y personal que disfrutan sus ciudadanos. Que la letra de la Constitución es una, pero variada la forma en que la han en-tendido las distintas generaciones de jueces, lo demuestra la dilatación del concepto “debido proceso” de la Enmienda XIV, originalmente propuesto para garantizar un juicio justo a los esclavos recién manumitidos, expandido para evaluar la cons-titucionalidad de leyes estatales en materias como la distri-bución y representación electoral; la negación de la jurisdic-ción federal a los negros por ser cosa o propiedad privada protegida por la Quinta Enmienda, y no ciudadanos (Dred Scott v. Sanford, 19 How. 393; 15 L.Ed. 691); la imposición *631de una ceremonia de saludo a la bandera a los estudiantes de escuela pública, contra sus creencias religiosas, (Minerville School District v. Gobitis, 310 U.S. 586 (1940)); la dis-tinción entre igualdad política y social bajo la “igual protec-ción” de la Enmienda XIV que validó la separación de ciuda-danos americanos por raza en escuelas, teatros, trenes y de-más lugares de convivencia (Plessy v. Ferguson, 163 U.S. 537 (1896); 41 L.Ed. 256, 258) y la decisión de que los jueces no estaban sujetos al pago de contribución sobre ingresos que mermaba sus salarios. Evans v. Gore, 253 U.S. 245 (1920). Tan variados pronunciamientos, algunos de los cuales nos parecen hoy insólitos, respondieron al pensamiento jurídico del momento, moldeado inevitablemente por los conceptos éti-cos y morales, y las urgencias sociales de entonces. La evolu-ción y el continuo avance de la civilización y los nuevos retos al orden jurídico, demandan un renovado derecho constitu-cional ajustado a nuestros días, libre en su ejercicio y desem-barazado de precedentes sonoros, algunos de gran contenido humanitario, pero ineficaces hoy para proteger la propia Constitución de sus detractores. La democracia y las liber-tades no se defienden con cantos de alondra ni con odas que tuvieron su tiempo y lugar y que hoy son pie forzado de trova-dores. El valor de la Constitución reside en su contenido vital de libertad que perdurará mientras los jueces que la lleven en su corazón puedan descubrir su contemporaneidad.
Sostengo la Ley y la decisión del Tribunal Superior.
—O—
Opinión del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 14 de diciembre de 1977
El caso de autos exige “. . . la ecuanimidad [necesaria] que permita conjugar los derechos individuales que desmesu-rados podrían resultar conflictivos entre sí y los derechos de la comunidad en su vida, salud y bienestar, representada esta *632comunidad por la Asamblea Legislativa”. 4 Diario de Sesiones de la Convención Constituyente, 2576 (Ed. 1961). Se plan-tea la validez constitucional de la Ley Núm. 22 de 6 de agosto de 1975 (25 L.P.R.A. see. 1051), cuyo propósito fun-dado en el bienestar general queda evidenciado en su Expo-sición de Motivos:
“Puerto Rico está actualmente enfrascado en una vigorosa campaña dirigida a prevenir la compraventa, transferencia y uso ilegal de drogas narcóticas, armas de fuego y explosivos.
Es de conocimiento general que entre los pasajeros y tripu-lación que desembarca en la Isla proveniente de los Estados Unidos se encuentran personas que traen ilegalmente consigo o en su equipaje, bultos, carteras y paquetes, armas de fuego, ex-plosivos, drogas narcóticas y otras sustancias controladas por ley. El Gobierno Federal no requiere que estos pasajeros o tripulación pasen por Aduana a su arribo a la Isla para que se examine su equipaje y persona. Esto ha contribuido considerable-mente a un aumento en el contrabando de armas de fuego, ex-plosivos y drogas narcóticas por este medio, con sus resultados concomitantes que se .manifiestan en un aumento en la criminali-dad y una mayor inseguridad en la ciudadanía.
La inspección del equipaje, carga y personas para reducir la introducción .de armas de fuego, explosivos y drogas narcóticas que son traídos ilegalmente de Estados Unidos a Puerto Rico es un área legítima de control por parte de nuestro Gobierno en el ejercicio de su poder de Policía, máxime cuando la misma no está cubierta por el Gobierno Federal y no existe conflicto de autoridad al respecto entre ambos gobiernos.”
Y en la formulación de esta ponencia recordamos que “el concepto de bienestar general tampoco es estático. Las nece-sidades que eran limitadas y sin importancia un siglo ha, pueden estar en nuestros días en íntima relación con el bie-nestar de la Nación. Lo que es imperativo o urgente cambia con los tiempos.” Cardozo, citado en Gobierno de la Capital v. Consejo Ejecutivo, 63 D.P.R. 434, 445 (1944).
Con esta perspectiva presente, consignamos nuestro pare-cer de que dicha Ley es constitucional en cuanto autoriza a la policía de Puerto Rico inspeccionar rutinariamente equi-*633paje y carga en el aeropuerto — sin sujeción a los criterios clásicos de motivos fundados — con el propósito de evitar la entrada al país de tres artículos, que en sus múltiples formas y modalidades ilegales, están fuera del ámbito del comercio lícito puertorriqueño, estatal y federal, a saber: armas, ex-plosivos y sustancias controladas. (1)
De inmediato debemos aclarar que el presente caso no en-vuelve el registro de una persona, sino la inspección en el aeropuerto de una maleta en la que se intenta introducir marihuana. La inspección se realizó porque la conducta y apariencia del apelante — quien arribó desde Miami, Florida al Aeropuerto Internacional de Isla Verde — captaron la atención de los agentes de la policía en servicio. Ello sirvió de base para su convicción bajo la Ley de Sustancias Controla-das (24 L.P.R.A. see. 2404), y ante nos se argumenta ex-presamente la inconstitucionalidad del registro. (2)
r-H
Hemos de reconocer que tanto el Art. II, Sec. 10 de nuestra Constitución, como la Cuarta Enmienda a la Consti-tución de los Estados Unidos garantizan al pueblo la protec-ción contra registros irrazonables. Sin embargo, no todo registro o inspección viola esa salvaguarda fundamental.
Primeramente, varias leyes federales y decisiones judi-ciales que autorizan el registro de personas y equipajes sin la existencia de causa probable cobran precedente persuasivo. Algunas de ellas permiten el registro si existe sospecha; pero otras no imponen restricción alguna. Un ejemplo de estas últimas es la See. 287 (a) de la Ley de Inmigración y Nacio-*634nalidad (8 U.S.C. sec. 1357(a)). Bajo esta disposición, el Tribunal Supremo, en el caso Almeida-Sánchez v. United States, 413 U.S. 266 (1973), si bien invalidó un registro efectuado a 20 millas de la frontera entre México y Estados Unidos — bajo la tesis de que no hubo consentimiento ni causa probable para realizarlo — no obstante, distinguió ese registro del registro e inspección rutinarios que se realizan en la frontera, sosteniendo la validez de esta última clase.
De igual modo las leyes de aduana y tarifas contienen diversas disposiciones para inspección y registro, algunas re-quiriendo “causa probable para sospechar” y otras exentas de ese requisito. Véase: 19 U.S.C. secs. 482, 1461, 1467, 1496, 1581 y 1582. En el caso United States v. Ramsey, de 6 de junio de 1977 (45 L.W. 4577), el Tribunal Supremo sostuvo la validez de un registro de unas cartas bajo la citada See. 482, que autoriza el registro de sobres cuando existe causa probable para sospechar que contienen mercancía ilegalmente introducida al país. La inspección de tales cartas fue efec-tuada por un agente de aduanas destacado en el correo de la ciudad de Nueva York, que al observar 8 sobres proceden-tes de Tailandia, sospechó que contenían mercancía o contra-bando porque se veían abultados. El Tribunal, reconociendo que la norma de causa “razonable para sospechar” es menos exigente que la norma de causa probable bajo la Cuarta En-mienda, consideró eficaz el registro por estimarlo un registro de frontera. Sobre el particular expresó:
“Al presente no se requiere mayor elaboración reconocer que los registros en fronteras son razonables conforme al reconocido derecho que posee el soberano de protegerse, deteniendo y exa-minando las personas y objetos que entran al país, por el simple hecho de ocurrir en las fronteras.” (Traducción nuestra.)
En su decisión el Tribunal reafirmó que los registros en las fronteras son razonables y no están sujetos a la exigencia de órdenes de allanamiento de la Cuarta Enmienda; no obs-tante, distinguió esos registros de aquellos que se realizan en *635el tránsito interno del país. A pesar de que el Tribunal Supremo en tres ocasiones ha reiterado esa distinción entre el tránsito interno y externo, sin embargo, se ha negado a revi-sar la validez de registros de pasajeros que abordan aviones en Estados Unidos tanto para los vuelos al exterior como internos.
Esa clase de registros se ha estado practicando en los aeropuertos de la nación por más de siete años. Al principio esa práctica fue autorizada por reglamentos promulgados por la Administración Federal de Aviación. En el año 1974, el Congreso legisló para conferir aprobación estatutaria a esa reglamentación. (49 U.S.C. sees. 1356 y 1357.) El propósito de esa reglamentación fue evitar que los aviones comerciales fuesen abordados por pasajeros que portasen armas o explosi-vos sobre sus personas, para así reducir las posibilidades de piratería aérea. Cabe destacar que en su origen se requería que las personas a ser registradas hubiesen previamente activado un detector de metales férreos y que tuviesen algu-nas características que distinguen al pirata aéreo, pero al presente esos requisitos, al igual que otros inicialmente exigi-dos por los tribunales, se consideran no determinantes en cuanto a la validez del registro. A tal efecto en United States v. Doran, 482 F.2d 929, 932 (1973) y United States v. Skipwith, 482 F.2d 1272, 1276 (1973), se descarta el prototipo como determinante; en United States v. Fern, 484 F.2d 666 (1973), se valida un registro basado en sospechas, sin usarse el detector de metales. En Skipwith, supra, se elimina ade-más el requisito de consentimiento expreso para el registro, al sostenerse que quienes se presentan al área de abordaje, al igual que quienes buscan entrar al país, están sujetos a ser inspeccionados a base de mera sospecha, o de sospecha infun-dada. Además se indica que las normas para registrar a una persona en la entrada de abordaje no deben ser más exigen-tes que las que se aplican en la entrada de las fronteras del país; que la razonabilidad no exige que en el área de abordaje *636se registre sólo a las personas que se ajustan al prototipo de pirata, o que muestren nerviosidad, o que parezcan sospe-chosas.
Es significativo que dos de los casos que el 'Tribunal Supremo se negó a revisar resuelven que los registros en los aeropuertos son análogos a los registros fronterizos, en lo relacionado con las exigencias de la Cuarta Enmienda. United States v. Cyzewski, 484 F.2d 509 (1973), cert. den. 415 U.S. 902; United States v. Moreno, 475 F.2d 44 (1973), cert. den. 414 U.S. 840 (1973). Los individuos en esos casos actuaron sospechosamente y los registros produjeron drogas. En el caso CyzewsJci las drogas aparecieron en una maleta que fue registrada después que la misma había sido aceptada y estaba bajo el control de la aerolínea.
Lo expuesto es suficiente para convenir con lo expresado en el caso United States v. Edwards, 498 F.2d 496 (1974), al efecto de que parece haber concenso, en los tribunales de circuito, de que los registros en los aeropuertos no han de condenarse bajo la Cuarta Enmienda por el solo hecho de que no se ajustan a categorías previamente reconocidas que eximen del requisito de orden de registro. (3)
*637h-H HH
El anterior análisis demuestra cómo la Cuarta Enmienda no presenta obstáculos a los registros que realizan agentes federales de inmigración y de aduana en los puntos de en-trada del extranjero a la nación. Tampoco implica obstá-culos a los registros que realizan agentes de líneas aéreas, o agentes federales o estatales, de pasajeros, carga y equipaje antes de entrar en aviones comerciales.
Ante el trasiego poblacional y los medios modernos de transportación y comunicación, los registros de la natura-leza descrita se han generalizado al extremo de que las per-sonas que entran a la nación y las que abordan aviones en la nación conocen y saben que no tienen expectativas de pri-vacidad en esos casos. Como dijo el Tribunal Supremo en United States v. Thirty-Seven (37) Photographs, 402 U.S. 363, 376 (1971):
“[U]n puerto de entrada no es el hogar de un viajero. Su derecho a la privacidad, por sí, no impide el registro de su equi-paje ni la incautación de material ilegal, no protegido cuando tal posesión se descubre durante el registro. Los agentes de Aduana inspeccionan equipajes y tal autoridad no se cuestiona en el caso; es una antigua práctica que está íntimamente relacionada con la exclusión de artículos ilegales de este país.” (Traducción nues-tra.)
Expuesto lo anterior, veamos si esa expectativa mínima de privacidad se mantiene idéntica, o adquiere nuevas pro-porciones cuando los registros son realizados al amparo de legislación estatal.
El poder estatal para establecer leyes de inspección ha sido admitido tanto en el texto de la Constitución, como por *638la jurisprudencia del Tribunal Supremo federal. El Art. I, Sec. 10, inciso 2 de la Constitución norteamericana, en lo per-tinente proveee:
“Ningún estado podrá, sin el consentimiento del Congreso, fijar impuestos o derechos sobre las importaciones o exportacio-nes, salvo cuando fuere absolutamente necesario para hacer cumplir sus leyes de inspección . . . (Traducción nuestra.)
Ya desde el famoso caso Gibbons v. Ogden, 9 Wheaton 1, 203, 6 L.Ed. 23 (1824), el Tribunal Supremo se expresó en los siguientes términos en relación con el poder estatal sobre leyes de inspección:
“Pero se dice que las leyes de inspección regulan el comercio, y ciertamente así se reconoce en la constitución, como promul-gadas en el ejercicio de ese poder que radica en los estados.”
“[Las leyes de inspección] son una porción de esa masa in-mensa de legislación que abarca todo dentro del territorio de un estado, no cedido al gobierno central; todo lo cual puede favora-blemente ser ejercitado por los propios estados. Leyes de toda descripción sobre inspección, cuarentena y salubridad . . . son partes componentes .de dicha masa.” (Traducción nuestra.)
En la anterior cita el Tribunal Supremo reconoce que la mencionada disposición constitucional no sólo establece el derecho de los estados de aprobar leyes de inspección, sino implícitamente el derecho de vedar la exportación e importa-ción de ciertos artículos. Obviamente ese derecho de prohibi-ción comprende artículos peligrosos o dañinos.
En este contexto, debe recordarse que la Ley Núm. 22 im-pugnada en el presente caso, es de inspección, que autoriza el examen de equipaje con el objeto de hacerse cumplir nues-tras leyes relacionadas con la prohibición de armas, explosi-vos y drogas.
El poder estatal para remover y destruir explosivos bajo el poder policial y posiblemente bajo leyes de inspección, fue aceptado en la opinión del Tribunal Supremo emitida por el Juez Marshall en el caso Brown v. Maryland, 12 Wheaton 419, 443, 6 L.Ed. 678, 687 (1827), al expresar lo siguiente:
*639“La facultad para dirigir la remoción de pólvora [explosivos] se deriva del poder de policía, que indiscutiblemente reside, y debe residir en los estados .... No estamos seguros de que no deba ser clasificado entre las leyes de inspección. La remoción y destrucción de artículos infectados o inadecuados es, induda-blemente, un ejercicio de dicho poder . . . .” (Traducción nues-tra.)
Y comentando los poderes de policía y de inspección es-tatales en el caso The Mayor of the City of N.Y. v. Miln, 11 Peters 102, 139-142, 9 L.Ed. 648, 662-664 (1837), se ad-vierte que incuestionablemente:
“Al igual que cualquier país extranjero, un Estado tiene la misma e ilimitada jurisdicción sobre todas las personas y cosas dentro de sus límites territoriales, cuando tal jurisdicción no ha sido cedida ni limitada por la Constitución de los Estados Uni-dos. En virtud de ello, un estado no sólo tiene el derecho, sino el deber solemne, de promover la seguridad, felicidad y prosperidad de sus habitantes y propiciar su bienestar general, por cualquier acción legislativa que estima apropiada en la consecución de tales fines ....
Que ... los poderes internos [de] policía, no están cedidos ni limitados, y en consecuencia, con relación a éstos, la autoridad del Estado es completa, no cualificada y exclusiva.
. . . Con igual claridad, suponemos que un Estado tiene tanto derecho a protegerse, anticipadamente, contra los actos que ofen-den sus leyes, como el de penalizar a los que cometen actos pena-bles. El derecho a penalizar, o a prevenir un crimen, no depende en grado alguno de la ciudadanía de aquél que atenta contra la ley. El extranjero que pone sus pies en suelo de un Estado, está sujeto a la implementación de la ley como cualquier ciudadano.
... El poder de aprobar leyes de inspección implica el derecho de examinar los artículos importados, y por lo tanto, están direc-tamente sometidos al comercio; y si se encuentra que alguno es inadecuado o está infectado puede ser removido e inclusive des-truido. Pero el poder de aprobar estas leyes de inspección forma parte del poder general de reglamentación interna de policía estatal.” (Traducción nuestra.)
*640No albergamos duda de que el poder policía estatal es igual al de una nación soberana; que las leyes de inspección son parte de ese poder; que esas leyes incluyen el poder de inspección, remoción y destrucción; que el poder policía in-cluye la prevención del crimen, aun por personas que vienen del exterior.
El poder de inspección incluye, además, el ejercicio de esa facultad sobre artículos provenientes de otros estados. Así lo decidió el Tribunal Supremo en el caso Patapsco Guano Co. v. Board of Agriculture, 171 U.S. 345, 357 (1897), al declarar :
“Siempre que las leyes de inspección actúen sobre la materia antes de que se convierta en un artículo de comercio, son váli-das y también cuando operan sobre artículos introducidos des-de un estado a otro, ellos disponen para la inspección en el ejer-cicio del poder de auto protección llamado comúnmente poder de policía.” (Traducción nuestra.)
Igualmente dicho foro ha reconocido el poder de los esta-dos para prohibir la introducción de artículos que no están en el comercio legítimo. En Compagnie Francaise v. State Board of Health, Louisiana, 186 U.S. 380, 391 (1902), el Tribunal reiteró la norma enunciada en varios casos, de que:
“. . . se decidió que una ley estadual prohibiendo de manera absoluta la introducción, bajo cualquier circunstancia, de objetos infectados, era válida por no ser de comercio legítimo tales ob-jetos ... el poder de prohibición absoluta, adicionalmente surge cuando la cosa prohibida no está en el comercio, y por ende no comprendida en el comercio interestatal o foráneo.” (Traduc-ción nuestra.)
El más reciente caso que reafirma el poder estatal para aprobar leyes de inspección es California v. Thomson, 313 U.S. 109, 114 (1941), que declara que los estados pueden aprobar leyes de inspección aplicables a artículos en el co-mercio interestatal, siempre que dichas leyes no obstruyan sustancialmente ni discriminen en el comercio interestatal y el Congreso no haya ocupado el campo. Debemos enfatizar *641que nadie cuestiona que la inspección del equipaje de pasaje-ros que arriban a Puerto Rico es un asunto sobre el cual el Congreso haya legislado; no existe campo ocwpado por el Go-bierno Federal en la gestión encomendada a la Policía de Puerto Rico.
Hace apenas dos meses que el Tribunal Supremo mediante acción sumaria denegó una apelación que planteaba la incons-titucionalidad de una ley de inspección del Estado de Florida en cuanto (1) autorizaba a detener porteadores en las carre-teras estatales para la inspección de productos agrícolas sin que existiera causa probable o sospecha de que transportaban productos agrícolas, y (2) autorizaba un registro irrazonable y contrario al derecho de privacidad y al derecho de viajar libremente. La apelación aparece resumida en 46 L.W. 3005 y denegada en 46 L.W. 3180 (Sesión del 4 de octubre de 1977). El caso sostiene que “el apelado tiene plena autoridad bajo el poder de policía del Estado de Florida para realizar inspecciones de agricultura en los vehículos” y concluye diciendo : “Es nuestra posición que el requisito del mencionado estatuto en el sentido de que todos los camiones y trailers se detengan en la estación de inspección del apelado para una inspección es enteramente razonable y un ejercicio válido del poder de policía del Estado.” Stephenson v. Dept. of Agr. & Consumer Services, 342 So.2d 60 (1977). (Traducción nues-tra.)
Los principios que surgen de la jurisprudencia comen-tada, entrelazados y ordenados en forma sumaria, establecen lo siguiente: El poder policía de los estados es de naturaleza igual al que tienen las naciones soberanas, e incluye: a) la prevención del crimen, aun por extranjeros que entren al es-tado; b) la revisión y destrucción de explosivos; y c) la pro-hibición de la entrada de artículos que estén fuera del comer-cio legítimo. Resumiendo, las leyes de inspección emanan de ese poder policía, y conllevan el poder de registrar sin causa probable y de restringir y prohibir la entrada de artículos *642de otros estados, siempre que dichas leyes no sean discrimina-torias, ni obstruyan sustancialmente el comercio inter-estatal.
En virtud de los principios expuestos, es clara la facultad que tienen los estados al amparo de sus poderes de policía y de inspección para autorizar la inspección de maletas y carga provenientes de otros estados para ocupar armas, explosivos y drogas, con el fin de proteger contra invasiones a la salud, bienestar y seguridad interna del estado.
HH HH HH
Bajo nuestra Constitución, los poderes de policía e ins-pección del Estado Libre Asociado ciertamente no son inferio-res a los que tienen los estados de la Unión. En el caso Examining Board v. Flores de Otero, 426 U.S. 572, 594, 597 (1976), el Tribunal Supremo reconoció que el propósito del Congreso en la legislación de los años 1950 y 1952, fue con-ceder a Puerto Rico el grado de autonomía e independencia normalmente asociada con los estados de la Unión; pero dicho foro también advirtió que Puerto Rico ocupa una relación con los Estados Unidos que no tiene paralelo en la historia de la nación. Id., 596.
Esa relación sin paralelo puede conllevar, como en efecto conlleva, que Puerto Rico tenga prerrogativas y poderes que la Constitución federal deniega a los estados de la Unión. Por vía de ejemplo, bajo la See. 3 de la Ley de Relaciones Federa-les, Puerto Rico tiene poder para imponer impuestos sobre importaciones, poder que es denegado a los estados por el inciso 2 de la Sec. 10 de la Constitución. Y bajo las Sees. 9, 38 y 58 de dicha ley no todas las leyes federales necesaria-mente aplican a Puerto Rico y en específico no aplican las leyes de contribuciones, ni de comercio interestatal, ni las que confligen con dicha Ley de Relaciones Federales. Los estados, en cambio, no pueden escapar de la aplicación de leyes federa-les por ser éstas parte de la ley suprema de la Nación. Burton v. United States, 202 U.S. 344, 368 (1906).
*643Puerto Rico tiene además un poder implícito de inspec-ción y registro que no tienen los estados y que deriva de la facultad de imponer contribuciones sobre importaciones.
Esa facultad sobre importaciones es de naturaleza idénti-ca a la que tiene el gobierno federal sobre importaciones en la nación. En virtud de esa facultad es que el Tribunal Supremo ha reconocido que los agentes de aduana tienen autori-dad en las fronteras no sólo para hacer cumplir las leyes tari-farias, sino para evitar que a la nación se introduzca contra-bando y material ilegal. En lo que respecta al registro de frontera o su equivalente funcional, la analogía y consecuen-cia jurídica es inevitable.
La Ley de Relaciones Federales implícitamente ha otor-gado a Puerto Rico, igual autoridad en las fronteras de la Isla, de inspección y registro. La.See. 3 de dicha ley, después de autorizar impuestos sobre importaciones “ordena a los oficiales de aduanas y del servicio postal de Estados Unidos que ayuden a los debidos funcionarios del Gobierno de Puerto Rico en cobro de estas contribuciones.”
La “ayuda” a que hace referencia la transcrita disposi-ción ciertamente no es en los aspectos administrativos (tasa-ción, ejecución, etc.) del cobro de las contribuciones, sino en las áreas de inspección y registro, que son las que caen bajo el ámbito de los inspectores de correos y de aduanas. Y si el deber y obligación de los agentes federales es de auxiliar y ayudar en la inspección y registro a los funcionarios de nues-tro país, ello necesariamente implica la existencia de un poder para esa inspección y registro que reside en el Estado Libre Asociado; como corolario, Puerto Rico goza del poder para hacer esos registros sin que necesariamente medie la ayuda federal.
A la luz de lo expuesto, es claro que Puerto Rico tiene un poder de inspección y registro en sus fronteras idéntico al que los estados de la Unión tienen en sus respectivas fronteras; y que en adición, tiene poder análogo al que gozan los agentes *644federales de aduana sobre las fronteras de la nación. En virtud de cada uno de esos poderes es que surge la facultad de Puerto Rico, para autorizar la búsqueda de armas, ex-plosivos y drogas en cargamentos o equipaje de pasajeros provenientes de los Estados Unidos sin que medie la norma de motivos fundados.
IV
Ninguna de las decisiones del más alto foro Federal es contraria a las conclusiones expresadas, aun tomando en cuenta los casos de Carroll v. United States, 267 U.S. 132 (1925); Almeida-Sánchez v. United States, supra, y United States v. Ramsey, supra, que reiteran la “distinción entre registros internos en la nación, que requieren causa probable, y registros fronterizos.”
Esa norma, a primera vista, aparenta ser contraria, pero no lo es. Al analizar y aplicar guías jurisprudenciales no podemos extraernos del contexto en que fueron expresadas y aplicarlas ciega y mecánicamente a situaciones no contem-pladas al emitirse. En Carroll, Almeida y Ramsey estaban envueltos agentes y leyes federales. Carroll trataba de ins-pectores autorizados para registrar vehículos para la incau-tación de bebidas alcohólicas. Registraron un automóvil por-que sus ocupantes, tiempo antes habían tratado de suminis-trarles bebidas; tenían razón para creer que eran traficantes de bebidas; y venía de Detroit, que era un centro conocido de introducción de bebidas al país. El Tribunal estimó que tales hechos constituían causa probable bajo la Cuarta Enmienda y no era necesaria una orden de registro.
Los casos Almeida y Ramsey, como hemos visto, versaron sobre agentes federales de aduana y de inmigración, ambos con autoridad para hacer registros en las fronteras naciona-les. La aplicación a éstos, de la distinción entre registros fronterizos y registros internos fue totalmente apropiada, ya que la autoridad de registro de esos agentes se limita a la frontera y no tienen autoridad para hacer registros dentro de *645la nación. Los agentes de bebidas en el caso Carroll, por el contrario, tenían autoridad para hacer registros en cualquier parte de la nación. Fue esa autoridad federal la que el Tribunal temió se usara en forma indiscriminada para hacer registros en todas las partes del país e impuso la restricción de que los registros se practicaran cuando existiera causa probable para creer que se transportaba licor.
Surge pues que el Tribunal tenía ante sí leyes y agentes federales en los casos mencionados y es con relación a esas leyes y agentes que el Tribunal hizo sus pronunciamientos. No estaba envuelta en esos casos la autoridad estatal para hacer registros e inspecciones en sus fronteras. Esa autoridad tampoco ha estado envuelta en ninguna decisión del Tribunal Supremo relacionada con la Cuarta Enmienda.
Es pertinente, en lo relativo a esa autoridad fronteriza estatal, lo expresado por el propio Tribunal en el caso Carroll y reiterado en el caso Ramsey, al efecto de que:
“La 4ta Enmienda debe ser interpretada a la luz de lo que se consideró registro irrazonable cuando se adoptó, y de forma y manera que proteja el interés público y los derechos del ciuda-dano individual.” 267 U.S. 149 y escolio 14 del caso Ramsey. (Traducción nuestra.)
Las primeras diez enmiendas fueron propuestas a la na-ción dos años después de aprobarse la Constitución, en el año 1787, y fueron ratificadas por los diversos estados en años subsiguientes. Al proponerse dichas enmiendas era harto conocido el poder estatal de inspección y registro, pues se trata de un poder que la propia Constitución reconoce. Y ese poder fue reconocido por el Tribunal Supremo en el caso Gibbons v. Ogden, supra, tres décadas después de ratificarse las primeras diez enmiendas por varios de los estados. Es evidente, por consiguiente, que si la Cuarta Enmienda debe interpretarse a la luz de lo que se consideró razonable cuando fue adoptada, dicha enmienda no puede interpretarse al presente en el sentido de imprimir a las inspecciones y regis-*646tros estatales de equipajes en los aeropuertos y muelles para evitar el contrabando y proliferación en el país de armas, explosivos y sustancias controladas, el carácter de irrazona-bles. “La Decimocuarta Enmienda no es un requisito peda-gógico de lo impracticable.” Holmes, O. W., Dominion Hotel v. Arizona, 249 U.S. 265, 268 (1919).
Hemos visto que el Tribunal Supremo nunca ha exigido que las inspecciones estatales fronterizas se realicen sólo cuando existe causa probable bajo la Cuarta Enmienda. Du-damos mucho que el Tribunal en el futuro imponga esa exi-gencia, ya que las inspecciones estatales fronterizas tienen el mismo propósito que las inspecciones nacionales fronteri-zas, y tal exigencia tendría el efecto de hacer inoperante, ese poder de inspección.
De otro lado, los registros autorizados para ocupar armas y explosivos en el abordaje de aviones fortalecen nuestra conclusión, pues establecen otra excepción al dogma contra registros en el tránsito interno de la nación. Esos registros tienen, además, el efecto de eliminar las expectativas de pri-vacidad de los pasajeros al abordar aviones. No sólo se eli-minan esas expectativas, sino que bajo la ley se supone la existencia del consentimiento para el registro de las personas y equipaje que entran en aviones comerciales. (49 U.S.C. see. 1511.) Si los pasajeros han consentido a ese registro, re-sulta mínima y leve la intromisión a la privacidad, cuando el registro se efectúa; y además, cuando los pasajeros salen del avión.
Cabe observar que si bien el Tribunal Supremo en el caso United States v. Chadwick, resuelto el 27 de junio de 1977, 45 L.W. 4797, sostuvo que las expectativas de privacidad en equipaje son mayores que las que existan en un automóvil, también expresó que el equipaje puede estar expuesto a la vista pública como condición de entrada en las fronteras o al viajar en porteadores. Esto último convalida los registros de maletas de personas que viajan en aviones comerciales.
*647Aunque el Tribunal Supremo tampoco ha exigido que las inspecciones estatales se justifiquen a base de una necesidad imperiosa, la autorizada por la Ley Núm. 22 satisface esa norma.
En lo que respecta a armas y explosivos, la situación de Puerto Rico es única. Por razón de una amenaza continua a nuestra seguridad interna, la Legislatura ha aprobado leyes estrictas sobre posesión, portación y venta de armas de fuego y sobre venta y transportación de explosivos. (25 L.P.R.A. see. 411 et seq.) Esas leyes no han cumplido su cometido. Una de las causas principales para ese fracaso es que no se había estado controlando la introducción ilegal al país de armas y explosivos provenientes de los Estados Unidos. La Ley Núm. 22, objeto de discusión en el presente caso, tuvo el propósito de conjurar ese mal.
Mediante la introducción por contrabando de armas en Puerto Rico se aumenta el número de armas ilegales. Al año 1974 se estimaba que las armas ilegales excedían de un cuarto de millón, aparte de las que estaban legalmente inscri-tas, calculadas en alrededor de 100,000. (4) La mayor parte de esas armas, ilegalmente poseídas, están en manos de per-sonas del bajo mundo y han sido traídas desde los Estados Unidos. Esas cifras son alarmantes, considerando que Puerto Rico tiene una población masculina de alrededor de millón y medio de personas.
En contraste con la política pública de Puerto Rico, la posesión y portación de armas en la nación tradicionalmente se consideró como un derecho inalienable del pueblo. Tan arraigado estaba ese derecho al nacer la nación, que fue plas-mado en la Constitución por vía de la Segunda Enmienda, que dispone que “Siendo necesaria para la seguridad de un Estado libre una milicia bien organizada, no se coartará el derecho del pueblo a tener y portar armas.”
*648En United States v. Miller, 307 U.S. 174 (1939), el Tribunal Supremo, buscando las raíces de esa enmienda constitu-cional encontró que al proponerse la misma existían leyes estatales que proveían para una milicia civil que requerían que las personas se equipasen con armas de su propiedad. El Tribunal Supremo, sin embargo, ante las exigencias de la presente época, prácticamente ha nulificado el alcance de esa enmienda. En el caso Miller, el Tribunal sostuvo que la Ley Federal sobre Armas de Fuego del año 1934, no constituía una usurpación de poderes estatales y expresó, además, que en ausencia de prueba al efecto, no podía sostenerse que el arma envuelta en el caso tenía relación alguna con una mili-cia ordenada, bajo la Segunda Enmienda. Ya antes del caso Miller existía la doctrina al efecto de que la Segunda En-mienda constituía una prohibición contra el gobierno federal, pero no contra los gobiernos estatales, los que tenían amplios poderes para prohibir armas. Véanse Pueblo v. González, 36 D.P.R. 248 (1927) y Pueblo v. Díaz Cintrón, 36 D.P.R. 571 (1927).
Ante el alarmante auge de la criminalidad en la nación en los últimos años, el Congreso determinó que no podía to-lerarse más la libertad con que los estados autorizaban la posesión y venta de armas y en el año 1968 aprobó la Ley sobre el Control de Armas, que canaliza la venta de armas a través de armeros autorizados y les prohíbe la venta de armas a ciertas clases de personas, o cuando la venta sea contraria a una ley estatal.
Al aprobar esa ley, el Congreso determinó que la crimi-nalidad violenta en Estados Unidos se debía, en forma signi-ficativa, a la facilidad con que podían obtenerse armas; que existía un tráfico generalizado de armas y que las mismas estaban disponibles a personas cuya posesión era contraria al interés público. El propósito de la Ley de 1968 fue reducir el crimen evitando la posesión de armas por personas incom-petentes o con historial criminal. Véase Huddlestone v. United *649States, 415 U.S. 814, 824-829 (1974), en relación con ese historial legislativo. Véase, además, escolio 11 del caso Scarborough v. United States, resuelto el 6 de junio de 1977 (45 L.W. 4570), donde se dice que el Congreso encontró que las leyes estatales no eran adecuadas para prohibir la posesión de armas por personas con probabilidad de usarlas ilegal-mente ; y que el propósito del Congreso fue contribuir con los esfuerzos estatales. Además, Barrett v. United States, 423 U.S. 212 (1976).
La ley federal sobre el Control de Armas de Fuego (18 U.S.C. secs. 921-928) extiende su aplicación a Puerto Rico y en la See. 921 se expone su Exposición de Motivos. Entre las prohibiciones preceptuadas en dicha ley, en lo concerniente al comercio interestatal de armas, se limita el tráfico a armeros autorizados mediante licencia al efecto y se prohíbe la transportación y recibo de armas por personas que las ad-quieran fuera del estado en que residan. También se prohíbe la venta de armas a personas acusadas de delitos graves, a fugitivos, a personas adictas a drogas y a personas con de-fectos mentales. Taxativamente la ley dispone que su propó-sito no es desplazar legislación estatal sobre la materia. En su See. 963 se autoriza las inspecciones en los negocios de armeros. En el caso United States v. Biswell, 406 U.S. 311 (1972) se sostuvo la validez de esas inspecciones. El tribunal decidió que no es necesaria una orden de registro cuando la ley autoriza una inspección reglamentaria; esa inspección contribuye a un interés federal urgente; y las posibilidades de abuso y la amenaza a la privacidad no son de dimensiones impresionantes. Expresó, además, que si la ley ha de hacerse cumplir y la inspección ha de ser efectiva, la inspección sin orden de registro debe considerarse razonable bajo la Cuarta Enmienda. Con referencia al tráfico interestatal de armas de fuego, señaló:
“. . . ciertamente una estrecha vigilancia de este tráfico es de suma importancia al esfuerzo federal de prevenir crímenes vio-*650lentos y en auxiliar a los Estados en la reglamentación del trá-fico de armas de fuego dentro de sus fronteras .... Intereses apremiantes están en juego, y la inspección es parte crucial del diseño regulatorio . . . .” (Bastardillas y traducción nuestras.)
V
Lo expresado por el Tribunal Supremo en relación con el tráfico de armas e inspecciones, es de particular interés en el caso de Puerto Rico. Nuestra ley sólo autoriza la portación y transportación de armas por ciudadanos particulares bajo sólo dos circunstancias específicas y en ambas se requiere que la persona previamente haya obtenido licencia para ello, en el Tribunal Superior. La primera es cuando la persona trans-porta dinero, mientras esté en el acto de transportarlo (25 L.P.R.A. sec. 430(b) 6); y la segunda es cuando la persona se encuentra en peligro de muerte o de grave daño corporal (25 L.P.R.A. see. 431).
Si es que nuestra ley ha de hacerse cumplir, es imperativa la inspección en los aeropuertos y muelles, de maletas y carga proveniente de los Estados Unidos. De lo contrarío, nuestra ley continuará siendo inefectiva y continuará el alarmante uso de armas en delitos graves contra la persona y propiedad y su proliferación entre individuos del bajo mundo. La intro-ducción de armas en Puerto Rico por personas no autorizadas es ilegal tanto bajo nuestra ley, como bajo la ley federal. El evitar esa introducción representa un interés apremiante de vital importancia, tanto para nuestro gobierno, como para el federal. La Cuarta Enmienda no impone a los estados miopía intelectual para bregar con los problemas serios que atentan contra la seguridad interna. El propio Tribunal Supremo re-conoció que el sistema de inspección provisto en la ley federal era parte esencial para el cumplimiento de esa ley.
De igual modo, la inspección para la búsqueda de drogas representa también otro esfuerzo de Puerto Rico para con-jurar un mal que está minando los cimientos de nuestra socie-dad. Hay estrecha relación entre el tráfico y uso de drogas y *651el auge de la criminalidad en el país. El ciudadano corriente ya no tiene seguridad en su hogar, ni en su vehículo, ni al caminar por las calles; pero no por el uso y tráfico de drogas en sí, sino por la portación y uso de armas letales por per-sonas relacionadas con su comercio ilícito. La atención cap-tada por los aspectos criminales del tráfico y uso de drogas han desviado el reconocimiento del verdadero fin de las leyes sobre drogas, cuyo objetivo es evitar su uso por considerarse dañinas a la salud. Hemos visto, al discutir el poder estatal de inspección, que la protección de la salud es un ejercicio válido constitucional de ese poder.
Finalmente, las constituciones, al igual que las leyes deben responder a las realidades sociales que sirven. Cuando por interpretación rígida permeada de teorías abstractas, se crea un abismo entre tal realidad y los preceptos legales, se para-liza la utilidad del documento constitucional. “La protección más liberal de los derechos del individuo, establecida ... en la carta de derechos, no puede perder de vista el básico prin-cipio de que la salud del pueblo es la suprema ley. Los dere-chos individuales tienen que entenderse dentro del cuadro general de la sociedad con arreglo a las limitaciones inhe-rentes a la vida en común.” Diario de la Convención Cons-tituyente, 2576. Estoy convencido de que en la colisión entre el valor individual privado y el comunitario público que hay en el caso de autos, debe prevalecer el segundo según fue concebido por la Asamblea Legislativa y lo autoriza el diseño constitucional vigente.

(1)Ley Núm. 22 de 6 de agosto de 1975, págs. 736-788, 25 L.P.R.A. secs. 1051-1054.


(2)Ibid., Exposición de Motivos, págs. 736-737.


(1)“Customs officer may search an individual’s baggage and outer clothing in a reasonable manner, based on subjective suspicion alone, or even on a random basis.” Stornini, supra.


(2)No empece el prolongado debate constitucional sobre inspecciones y registros, y la exposición de motivos, en determinado momento se insinuó que el propósito de la Ley Núm. 22 está vinculado al fomento del turismo.


(3) Tal acción por la Asamblea Legislativa, en ausencia de regula-ción federal, no plantea conflicto con esta jurisdicción. “Where, as here, Congress has not entered the field, a state may pass inspection laws and regulations, applicable to articles of interstate commerce designed to safeguard the inhabitants of the state from fraud, provided only that the regulation neither discriminates against nor substantially obstructs the commerce.” California v. Thompson, 313 U.S. 109, 114 (1941).


(4)Mora v. Mejias, 115 F.Supp. 610 (1953); Wackenhut Corp. v. Aponte, 386 U.S. 268 (1967); Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663 (1974); Examining Board of Engineers v. Flores de Otero, 426 U.S. 572 (1976).


(5)Es de conocimiento general que Puerto Rico es centro de distribu-ción de todo tipo de contrabando. Además de armas y drogas, el intenso tráfico incluye diamantes, al punto de que la columna sindicada de Pete Hamill del New York Daily News ha llamado a San Juan el “sucio y peli-groso centro de mesa del racket internacional de diamantes.” (San Juan Star, 21 Oct. 1977.)


(6)Este concepto de frontera de facto o equivalente funcional de frontera fue acogido en United States v. Mirmelli, 421 F.Supp. 684 (1976), donde se justifica la intervención con mercancía transportada entre estados con simple sospecha.


(7) Informe rendido por la Biblioteca del Congreso al Comisionado Sr. J. Benitez, el 4 de junio de 1975.


(1)No albergamos duda, y por ende no discutiremos, nuestro criterio de que bajo esta pieza legislativa, para la validez de un registro en la persona, es menester que medien “motivos fundados” según nuestra doc-trina jurisprudencial.


(2) Advertimos que el apelante no cuestiona ni sugiere abuso físico o maltrato alguno de parte de los funcionarios policíacos en el descargo de sus deberes.


(3) Véanse otros casos en Validity, Under the Federal Constitution, of Preflight Procedures Used at Airports to Prevent Hijacking of Aircraft, 14 A.L.R. Fed. 286 (1973). Véanse United States v. López, 328 F.Supp. 1077, 14 A.L.R. Fed. 252 (1971) y United States v. Davis, 482 F.2d 893 (1973), en relación con el procedimiento y medidas administrativas y esta-tutarias vigentes en esos casos.
Valga aclarar que en ninguno de los casos comentados estuvo envuelta la vigente legislación federal sobre piratería aprobada en el año 1974. Bajo 49 U.S.C. see. 1357 (b) se requiere a la Administración Federal de Aviación que mediante reglamentación exija que los aeropuertos provean la presen-cia de oficiales de orden público para la protección de pasajeros contra actos de violencia criminal y de piratería. Bajo 49 U.S.C. see. 1472(1) (1) constituye delito el que una persona porte o atente portar armas peligrosas ocultas en lugares accesibles durante el vuelo o que ponga o intente poner explosivos en un avión. Bajo el inciso (1) (3) de esa sección lo anterior no aplica a armas contenidas en maletas no accesibles, que hayan sido decla-radas a la línea aérea. Bajo 49 U.S.C. see. 1511 (a) el Administrador debe requerir mediante reglamentación que la línea aérea se niegue a transpor-tar pasajeros o propiedad, cuando los pasajeros no consientan el registro de *637sus personas o de su propiedad. Bajo el inciso (b) de esa sección el contrato de transporte se entiende que incluye un acuerdo al efecto de que se negará la transportación cuando no se preste dicho consentimiento. En el caso United States v. Fannon, de 5 de junio de 1977, 46 L.W. 2049, el Tribunal de Apelaciones sostuvo la validez de un registro de carga, en la que se encontró heroína, al amparo de la citada Sec. 1511(b).


(4) Informe de la Comisión para el Estudio de la Policía rendido al Consejo para la Reforma de la Justicia en 23 de enero de 1974, pág. 126.